Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-18-00041-CV

       IN THE GUARDIANSHIP OF Leeman G. TISCHLER, an Incapacitated Person

                           From the County Court, Guadalupe County, Texas
                                    Trial Court No. 2012-GC-0010
                              Honorable Linda Z. Jones, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: March 28, 2018

DISMISSED FOR WANT OF PROSECUTION

           A copy of appellant’s notice of appeal was filed in this court on January 23, 2018. On that

date, the clerk of the court notified appellant in writing that a filing fee for the appeal in the amount

of $205 was required to be paid. On February 26, 2018, this court ordered appellant, in part, to

provide written proof that either: (1) the $205 filing fee was paid to this court, or (2) the appellant

is entitled to appeal without paying the filing fee for the appeal. The order noted that the record

contains no evidence that appellant is excused by statute or rule from paying the filing fee. See

TEX. R. APP. P. 5, 20.1. Appellant was advised that failure to respond within the time provided

would result in the appeal being dismissed for failure to pay the filing fee. TEX. R. APP. P. 5,

42.3(b), (c). To date, appellant has not paid the filing fee for the appeal. Accordingly, the appeal
                                                                                     04-18-00041-CV


is dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b), (c). Costs of the appeal

are taxed against appellant.

                                                  PER CURIAM




                                                -2-